Citation Nr: 1727037	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for celiac disease, to include as due to exposure to contaminated waters at Camp Lejeune.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for a bilateral foot disorder, claimed as hallux valgus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 until March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision denying service connection for a left eye condition, a February 2012 rating decision denying service connection for a bilateral foot disability, and a December 2014 rating decision denying entitlement to service connection for celiac disease and denying a petition to reopen a left knee claim, all issued by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal stems from two separate appeal streams.  The first appeal stream included the issues of entitlement to service connection for a left eye disability and entitlement to service connection for a bilateral foot disorder, claimed as hallux valgus.  The claim of service connection for a left eye disability was perfected in a July 2012 VA Form 9 and the claim of service connection for a bilateral foot disorder was perfected in an October 2012 VA Form 9.  These appeals were merged into one appeal stream.  The second appeal stream involved the issues of entitlement to service connection for celiac disease and an application to reopen the claim of service connection for a left knee disability.  These appeals were perfected in a November 2016 VA Form 9.  Therein, the Veteran marked the box indicating that he did not want a Board hearing.  The Veteran's representative was given an opportunity to submit Appellate Briefs on the Veteran's behalf and did so in May 2017 and June 2017.   Following the receipt of the most recent Appellate Brief, the two appeal streams were merged and all issues on appeal are addressed herein.

The issues of service connection for a left eye disorder and service connection for bilateral foot disorder were previously before the Board in August 2013, where they were remanded for a videoconference hearing before a Veterans Law Judge.  The hearing was scheduled for November 18, 2013.  In October 2013, the Veteran informed the RO that he would not be able to attend, and the RO submitted a VA Form 21-0820 Report of General Information to that effect.  The Veteran did not request another hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704.   

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

In accordance with 38 U.S.C.A. § 1154(a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records (STRs) are not associated with the claims file and attempts to locate such records have not been properly documented in the record.  There is an email exchange from the RO in February 2008, over nine years ago, stating that the Veteran's records were not located, but the email communication does not expound what methods were undertaken to locate the Veteran's service department records or which facilities were searched.  

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims, as explained in more detail below.

I.	Service Connection for Celiac Disease, as due to Exposure to the 
Contaminated Waters of Camp Lejeune

The Veteran contends that his current celiac disease is related to his in-service exposure to contaminated drinking water while he was stationed at Camp Lejeune.

In the early 1980s, it was discovered that two water supply systems on the United States Marine Corps Base Camp Lejeune were contaminated with volatile organic compounds-including chlorinated solvents such as perchloroethylene (PCE) and trichloroethylene (TCE) and their degradation products, solvents such as benzene and other organic compounds such as vinyl chloride ("Lejeune contaminated water").  The contamination appears to have begun in the mid-1950s and continued until the middle of the 1980s. 

Here, the evidence of record establishes that the Veteran has a current diagnosis of celiac disease.  Element (1) of service connection, current disability, is satisfied.  The Veteran has not contended that his celiac disease manifested in service, and in fact, he was not diagnosed with celiac disease until December 2013.  Regardless, the RO determined that the service department was able to confirm the Veteran's service at Camp Lejeune.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  As such, element (2), with respect to an in-service injury, has been satisfied. 

While the record demonstrates that the Veteran has a current diagnosis of celiac disease and there is evidence of exposure to contaminated drinking water, a medical nexus between the current diagnosed disorder and an incident in service is still needed to support an award of service connection.  Here, the Veteran submitted private treatment records in which his treating gastroenterologist diagnosed and monitored his abdominal pain and celiac disease throughout 2013 and 2014, but there was no medical nexus opinion provided.  However, the Veteran contends that his doctor verbally advised him that his condition could have been caused by exposure to contaminated waters.  There was no statement submitted by the doctor or any indication on the medical paperwork provided showing such a statement, as such, the Board finds that it is appropriate to remand for an examination with an opinion on the etiology of the Veteran's celiac disease.
	
II.	Service Connection for a Left Eye Condition

The Veteran is seeking service connection for a left eye condition.  Specifically, he claims that he suffered a laceration to the left eye tear duct and underwent surgery in the hospital on-base and since then, the vision in his left eye has worsened.  The only service treatment record included in the record was the Veteran's July 1986 enlistment examination in which he marked that he had eye trouble.  Given the Veteran's statements, a thorough search for his service treatment records is necessary prior to adjudicating the claim on the merits.

III.	Service Connection for a Bilateral Foot Disorder

The Veteran is also seeking service connection for a bilateral foot disorder, claimed as hallux valgus.  He claims that each foot developed hallux valgus from the usage of hard, leather combat boots for long durations in several kinds of terrain during training.  He further asserts that he now experiences severe pain and constant discomfort and that his feet are deformed.  The Veteran is competent to testify to the pain and discomfort he feels and the deformity in his feet as those symptoms are directly observable.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, an examination should be afforded as to this claim.

IV.	Whether New and Material Evidence Has Been Received to Reopen a Claim of Entitlement to Service Connection for a Left Knee Disability

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 7105(c).  However, governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See  38 C.F.R. § 3.156(c).  The Board interprets the provisions of 38 C.F.R. § 3.156(c) to find that additional STRs may be relevant to the claim for new and material evidence and defers the decision on the matter at this time.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction (AOJ) should contact the appropriate source in an attempt to obtain a complete record of the Veteran's service treatment and personnel records, including any medical treatment records involving surgical procedures.

If the appropriate source cannot locate such evidence, the AOJ must specifically document the attempts that were made to locate the Veteran's complete file and explain in writing why further attempts to locate or obtain government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Send the Veteran and his representative a letter requesting that he identify any private treatment physicians that have treated him for a left eye vision loss condition, bilateral foot condition, or a new treatment for celiac disease.  Send the Veteran the appropriate forms for retrieval of private treatment records, if applicable.  Search for and include any and all VA treatment records in the claims file. 

3.  Schedule the Veteran for a VA examination with the appropriate medical care provider for his celiac disease.  The examiner shall be given access to the claims file for review.  The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's celiac disease was caused by his active service, to include as due to exposure to the contaminated waters of Camp Lejeune.

The examiner must provide a full explanation and rationale for any opinion rendered.  In the event the examiner advises that the requested opinion cannot be rendered, an explanation for why not must be provided, to include what additional information is needed in order to provide the requested opinion.

4.  Schedule the Veteran for a VA examination with the appropriate medical care provider for his foot claim.  The examiner shall be given access to the claims file for review.  The examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability of the feet was caused by his active service, to include as due to wearing boots in service..

The examiner must provide a full explanation and rationale for any opinion rendered.  In the event the examiner advises that the requested opinion cannot be rendered, an explanation for why not must be provided, to include what additional information is needed in order to provide the requested opinion.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal shall be readjudicated by the AOJ with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







